Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Bergman on September 14, 2021.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A removable retainer for a spring clamp comprising:
a body member having a first interference surface region, said first interference surface region being adapted to operatively support a first jaw of said spring clamp; and 
said body member having a second interference surface region, said second interference surface region being adapted to operatively support a second jaw of said spring clamp, and said first and second interference surface regions being disposed in spaced relation to one another such that an intervening portion of said body member of said removable retainer provides a structural support between said first interference surface region and said second interference surface region, whereby said retainer is adapted to limit a non-zero minimum open distance between said respective first and second jaws of said spring clamp.

2. (New) A removable retainer for a spring clamp as defined in claim 1, wherein said body member includes an adjusting member.

3. (New) A removable retainer for a spring clamp as defined in claim 2, wherein said adjusting member comprises an adjusting member surface region bearing helical threads.

4. (New) A removable retainer for a spring clamp as defined in claim 3, wherein said helical threads comprise external helical threads.

5. (New) A removable retainer for a spring clamp as defined in claim 4, wherein said body member includes a second adjusting member.

6. (New) A removable retainer for a spring clamp as defined in claim 1, wherein said body member further comprises a clip region.

7. (New) A removable retainer for a spring clamp as defined in claim 6, wherein said clip region includes a protruding portion.

8. (New) A removable retainer for a spring clamp as defined in claim 6, wherein said clip region is configured and adapted to clip said removable retainer in place within said spring clamp.

9. (New) A removable retainer for a spring clamp as defined in claim 1, wherein said body member comprises an elastomeric material.
Remarks: The claim was amended to provide consistent claim language to the interference regions being claimed.  Newly added claims were proposed by applicant and added.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a removable retainer having a body member with a first and second interference surface region adapted to operatively support a first and second jaw of a spring clamp in order to limit a non-zero minimum open distance between the first and second jaws.  The closest prior art of Ryan teaches a clamp adapter to having a body (10) and two ends (11a, 11b) for attachment to a first and second jaw of a spring clamp (1).  The adapter allows for edge clamping of a workpiece (20).  However, Ryan fails to disclose wherein the adapter is used for limiting a non-zero minimum distance between the first and second jaws. The adapter is elastic and thus allows for the jaws to maintain a zero-distance when no workpiece is present.  The prior art of Stahle teaches a locking device for a spring clamp wherein the locking device (7,8) is fixedly attached to a first and second jaw of a spring clamp wherein a toothed locking system is used for maintain a non-zero minimum open distance between the first and second jaws (Figs. 5-7).  Stahle fails to disclose wherein the locking device is removable and is one body member.  For the above reasons, the claims overcome the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723